Citation Nr: 0419000	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent, effective as of April 1, 1998, for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active service from June 1966 to April 
1968.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the veteran 
entitlement to a disability rating in excess of 10 percent 
for PTSD.  Subsequently, in a December 1998 rating decision, 
the veteran was awarded a 30 percent rating for his PTSD 
effective November 27, 1996 (the date of claim).

As the veteran perfected his appeal regarding the above 
issue, the case was forwarded to the Board for appellate 
adjudication.  And, in a July 2001 Board decision, the Board 
denied the veteran a disability rating for his PTSD in excess 
of 30 percent as effective prior to April 1, 1998, but 
granted a 50 percent rating, effective as of April 1, 1998.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Following the October 2002 veteran's brief, and the March and 
May 2003 Secretary's briefs, a November 2003 Court decision 
vacated and remanded the July 2001 Board decision but only 
with respect to the issue of entitlement to a disability 
evaluation in excess of 50 percent, effective as of April 1, 
1998, for PTSD.  At present, the appellant's case is once 
again before the Board for appellate review. 

Lastly, the Board notes that the veteran presented testimony 
in June 1998 during a hearing on appeal at the RO before a 
hearing officer.  A copy of the hearing transcript issued 
following the hearing is of record.   




REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  

In this respect, pursuant to the Court's instructions in the 
November 2003 Court decision, the veteran should be scheduled 
for an additional VA medical examination by a medical doctor, 
other than Dr. Decker or Dr. Lloyd.  The examiner must 
provide a medical opinion regarding the sizeable discrepancy 
between the global assessment of functioning (GAF) scores 
assigned to the veteran on December 20, 1999 and December 21, 
1999.  If the medical evidence of record is insufficient, or, 
in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA psychiatric examination in order to ascertain 
the level of severity of the veteran's PTSD.

Additionally, the RO should assist the appellant in obtaining 
any additional available VA and private medical records that 
may be identified as relevant to the service-connected PTSD.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since April 1, 
1998 to the present, and who possess 
records relevant to the service-connected 
PTSD.  Provide the veteran with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims files.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating the 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request that the 
veteran provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since April 1, 1998 to the 
present relevant to the service-connected 
PTSD.  All identified treatment records 
from any reported VAMC not already 
contained within the claims files should 
be obtained and associated with the 
claims files.  If the search for the 
above records has negative results, the 
claims files must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  Pursuant to the Court's 
instructions in the November 2003 Court 
decision, the veteran should be 
scheduled for an VA PTSD examination by 
a psychiatrist, other than Dr. Decker 
or Dr. Lloyd, to identify the current 
level of impairment resulting from his 
service-connected PTSD.  The claims 
folders must be made available to the 
examiner for review before the 
examination.  The examiner must 
indicate in the examination report that 
the veteran's claims folder was 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner's report should include an 
evaluation which addresses the presence 
or absence of the manifestations 
described under the General Rating 
Formula for Mental Disorders of the VA 
Schedule for Rating Disabilities 
(Rating Schedule) (38 C.F.R. § 4.130, 
Diagnostic Code 9411) for a disability 
rating higher than the currently 
assigned 30 percent effective as of 
April 1, 1998.  Additionally, the 
examiner should also utilize the 
diagnostic criteria set forth in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), and assign a Global Assessment of 
Functioning (GAF) Score consistent with 
DSM-IV.  An explanation of the GAF 
score assigned, and the rationale for 
all opinions expressed by the examiner 
should be clearly explained.  
Furthermore, the examiner must provide 
a medical opinion regarding the 
sizeable discrepancy between the GAF 
scores assigned to the veteran on 
December 20, 1999 and December 21, 
1999.

Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has, if any, on 
his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment solely due to his PTSD, and 
as to other alternative types of 
employment recommended for the veteran, 
if any, given each disability.  
Moreover, the examiner should render an 
opinion as to whether his PTSD alone 
has caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  
It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given 
adequate notice of the requested 
examination, which includes advising 
him of the consequences of his failure 
to report to the examination.  If he 
fails to report to the examination, 
this fact should be noted in the claims 
folders and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folders.

5.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to a disability 
evaluation in excess of 30 percent, 
effective as of April 1, 1998, for PTSD, 
specifically considering the criteria 
listed in the VA Rating Schedule for PTSD 
(Diagnostic Code 9411).  In addition, the 
RO should take into consideration the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible 
to separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  
Furthermore, the RO's consideration of 
referring the service-connected PTSD 
claim for extraschedular evaluations 
under 38 C.F.R.§ 3.321(b)(1) must be 
documented on readjudication.  

7.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




